Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 4 of November 2022.
Claims 1, 9, and 13 have been amended.
Claims 1-20 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101-- signals per se
With regards to the USC 101 signals per se rejection, arguments have been fully considered and are sufficient to overcome the previous rejection in light of the amendments to claim 9 distinguishing the signal is a non-transitory computer readable media.

35 USC § 101
Applicant asserts that the claims do not recite an abstract idea and further recite additional elements that integrate any recited judicial exception into a practical application and that combination of limitations are not well-understood, routine, or conventional. Examiner respectfully disagrees.  To properly respond to grounds of rejection set forth in a prior Office Action, a “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” 37 CFR 1.111(b). A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is patentable is not sufficient. See 37 CFR 1.111(b). Thus, Applicant’s request is not persuasive because the request does not provide arguments specifically pointing out how the language of the claims is patentable. Further, the claims are directed to an abstract idea for the reason set forth in the rejection below. 

35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the amendments.  Lombard does not teach training using events or event data as claimed. Claim 1 recites that "the events are external to the call center and the event data does not include demand data." None of the data used to train the model of Lombard are events or event data as claimed. Boyle also fails to teach or suggest such a feature. Dubey and Torkura fails to uncover any discussion of receiving "a trigger signal configured to confirm one or more conditions". Further, a careful reading thereof fails to uncover any teaching or suggestion that the "trigger signal configured to confirm one or more conditions" is "to execute one or more chaos experiments on at least a portion of one or more landing zones", as Applicant recites.  Additionally, amended claim I recites, in part, "based on receiving the trigger signal configured to confirm the one or more conditions, determine, automatically using a mixer unit of a chaos experiment tool, that technical support coverage is available for the execution of the one or more chaos experiments". 

Allowable Subject Matter
Claims 1-20 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The prior art of record most closely resembling the applicant’s claimed invention includes Torkura et. al. (CloudStrike: Chaos Engineering for Security and Resiliency in Cloud Infrastructure), Dubey et. al. (US 20170061357), Ata et. al. (US 20200175439), and Baisiri et. al. (Automating chaos experiments in production). 
Torkura teaches Risk-driven Fault Injection (RDFI) techniques to address these challenges. RDFI applies the principles of chaos engineering to cloud security and leverages feedback loops to execute, monitor, analyze and plan security fault injection campaigns, based on a knowledge-base. The knowledge-base consists of fault models designed from secure baselines, cloud security
best practices and observations derived during iterative fault injection campaigns. These observations are helpful for identifying vulnerabilities while verifying the correctness of security attributes (integrity, confidentiality and availability).
Dubey teaches a  system receiving task information identifying tasks to be performed by workers, where the system obtains worker information describing the workers. The system determines task completion probabilities based on the task information and the worker information. A task completion probability identifies a likelihood that a particular crowd will complete a particular task. The system determines crowd recommendation information based on the task completion probabilities, the task information, and/or the worker information. 
Ata teaches identifying and reporting one or more risks, a first system model may be obtained, the first system model being a multi-layer mathematical model of a first system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer. Second and third system models may also be obtained, the second and third system models modeling characteristics of a second system and a third system, respectively. A multi-system model incorporating the first, second and third system models may then be generated.  
Baisiri teaches a system called the Chaos Automation Platform (ChAP) for running chaos engineering experiments within the Netflix microservice architecture.  ChAP leverages a fault injection system developed inside of Netflix called FIT [9], which does fault injection at the application level. FIT takes advantage of the fact that applications deployed inside of the Netflix control plane use a common set of Java libraries. These libraries have hooks in them that enable us to inject faults at runtime.
	None of the above prior art explicitly teaches "based on receiving the trigger signal configured to confirm the one or more conditions determine, automatically using a mixer unit of a chaos experiment tool, that technical support coverage is available for the execution of the one or more chaos experiments” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “receive a trigger signal configured to confirm one or more conditions to execute one or more chaos experiments on at least a portion of one or more landing zones, each landing zone being a secure, cloud-based computing environment, and the one or more landing zones being configured with one or more computing-resource objects, the one or more chaos experiments configured to operationally stress at least one of the one or more computing-resource objects; based on receiving the trigger signal configured to confirm the one or more conditions determine, automatically using a mixer unit of a chaos experiment tool, that technical support coverage is available for the execution of the one or more chaos experiments; execute, automatically using a chaos execution unit of the chaos experiment tool, subject to the technical support coverage determination using the mixer unit, the one or more chaos experiments to operationally stress-test the at least one computing-resource object of the one or more landing zones”.  Claims 9 and 13 disclose similar limitations as Claim 1 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 9, and 13 are directed to “Certain Methods of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-8, 10-12, and 14-20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 9, and 13 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1, 9, and 13 recite additional elements underlined and boldened above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 9, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements underlined and boldened above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶47 “The computer system 100 is operational with numerous other general purpose or special purpose computer system environments or configurations. Examples of well-known computer systems, environments, and/or configurations that may be suitable for use with the computer system 100 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and file systems (e.g., distributed storage environments and distributed cloud computing environments) that include any of the above systems, devices, and their equivalents”.   As a result, claims 1, 9, and 13 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-8, 10-12, and 14-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
 	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        12/13/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623